Citation Nr: 1707022	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  11-30 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for residuals of cold injuries to the hands.

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to service connection for cervical spine radiculopathy of the upper extremities.

5.  Entitlement to service connection for bilateral elbow tendonitis/epicondylitis.

6.  Entitlement to service connection for a lumbar spine disorder

7.  Entitlement to service connection for lumbar spine radiculopathy of the right lower extremity, to include the right hip, leg, knee, and foot.  

8.  Entitlement to service connection for lumbar spine radiculopathy of the left lower extremity, to include the left hip, leg, knee, and foot.

9.  Entitlement to service connection for arthritis.

10.  Entitlement to service connection for fibromyalgia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to April 1992 in the United States Air Force. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In September 2016, the Veteran and his wife testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  During the hearing, the Veteran clarified the disabilities for which he is seeking service connection.  The Board has recharacterized the issues on appeal to reflect this.  See, Hrg. Tr. at 54-55.  

In a May 2015 rating decision, the RO granted service connection for tinnitus.  The RO's grant of service connection for this issue constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, this matter is no longer in appellate status.  See Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  The Board notes that the Veteran filed a Notice of Disagreement (NOD) with the effective date that was assigned; however, the RO has not yet issued a Statement of the Case (SOC) or certified this issue to the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The issues of entitlement to service connection for bilateral hearing loss, residuals of cold injuries of the hands, elbow tendonitis/epicondylitis, and lumbar spine radiculopathy of the left lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2016 written statement, the Veteran indicated that he wanted to withdraw his appeal as to the issue of service connection for fibromyalgia.  

2.  The Veteran's cervical spine degenerative disc and joint disease is related to his military service.

3.  The Veteran's radiculopathy of the upper extremities is caused by his cervical spine degenerative disc and joint disease.

4.  The Veteran's lumbar spine degenerative disc and joint disease is related to his military service.

5.  The Veteran's radiculopathy of the right lower extremity is related to his lumbar spine degenerative disc and joint disease.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issue of service connection for fibromyalgia have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  Cervical spine degenerative disc and joint disease was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for radiculopathy of the upper extremities as secondary to service-connected cervical spine degenerative disc and joint disease are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

4.  Lumbar spine degenerative disc and joint disease was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5.  The criteria for service connection for radiculopathy of the right lower extremity as secondary to service-connected lumbar spine degenerative disc and joint disease are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A Substantive Appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a November 2016 written statement, the Veteran indicated that he wanted to withdraw his appeal as to the issue of service connection for fibromyalgia.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may also be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

With regard to lay evidence, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308 (2007). 

However, the Federal Circuit has also held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).


A.  Cervical Spine and Radiculopathy of the Upper Extremities

The Veteran contends that his current cervical spine disorder was caused by a whiplash injury he sustained during in-service flight training.  He stated that his flight instructor did a quick maneuver in an F-15 at 7 Gs and that he hit his head against the canopy.  See Hrg. Tr. at 10.  He indicated that he continued to have neck pain during and after service but did not complain because he did not want to lose his flight status.  Id. at 7.  In 2007, while working as a civilian pilot, he stated that he slipped in oil and caught himself on the engine.  Id. at 18.  He indicated that he heard his neck pop and felt pain into his right shoulder.  Id.  He asserts that this accident reinjured or exacerbated his cervical spine problems.  He also contends that he has cervical radiculopathy in his upper extremities as a result of these injuries.  

The Veteran's service treatment records indicate that he complained of a muscle strain in his neck after one week of flying in January 1992.  He reported having aching pain on occasion and that it was not getting any worse.  On physical examination, he exhibited discomfort on palpation of the anterior left neck.  He had full range of motion, minimal edema, and left-sided erythema.  The assessment was "slowly resolving" left anterior sternocleidomastoid muscle strain.  Warm soaks and Tylenol were recommended.  He was instructed not to fly for three weeks.  Two days later in January 1992, the Veteran had a physical examination for a pilot proficiency check.  It was noted that he was on temporary duty for two months and had missed his physical.  The Veteran stated that he had no complaints.  No waiver and no medications were required.  It was noted that the examination was normal and he was cleared for duty.

After service, a November 2007 private treatment record indicates that the Veteran began experiencing cervical pain and headaches in October 2007.  He reported that he slipped on an oily surface as he was looking up at the wing of a plane and then lifted a 50 pound bag from the floor with his right hand and noticed that his neck was sore.  He also began experiencing headaches behind his right ear.  Magnetic resonance imaging revealed annular bulging, most prominent at C5-6 and C6-7 where there was mild central canal narrowing.  

A March 2009 private treatment record reflects that the Veteran had been on full disability for chronic neck pain following an injury while doing a walk around preflight check of his jet in 2007.  It was noted that conservative treatment had failed and he continued to have right neck pain and bilateral arm numbness.  A CT scan and MRI showed moderate to advanced degenerative disc disease at C5-6 level with significant arthrosis of the uncovertebral joint, and moderate degenerative disc disease at C6-7.  The physician recommended that the Veteran undergo an anterior cervical diskectomy and fusion procedure.  

In April 2010, a private operative note reflects that the Veteran had a herniated C6-7 disc with left cervical radiculopathy, and degenerative disc disease at C5-6 and C6-7 with chronic mechanical neck pain.  He underwent a diskectomy to decompress the spinal canal at C6-7 and prepare the disk space for interbody fusion at C5-6.  It was noted that marginal osteophytes at C5-6 were removed and a foraminotomy was conducted to decompress the spinal canal from moderate stenosis.  

A September 2016 private treatment record indicates that the Veteran complained of neck pain on the right side and sharp stabbing pain that went down his left arm.  It was noted that X-rays showed more degeneration at C3-4 and C4-5, and a large osteophyte complex posteriorly at C5-6.  

In this case, the Veteran has established that he has a current cervical spine disorder and that he sustained an injury to his neck during service, i.e., the first and second elements of service connection.  The next and dispositive question is whether the Veteran's current cervical spine disability is related to the injury or events that occurred during service, i.e, the third (nexus) element of service connection.  

The evidence supporting a nexus with service includes lay statements from the Veteran, his friends, and family; a medical opinion from Dr. D.H. (initials used to protect privacy); a medical opinion from a private chiropractor (C.S.); and an article from a medical journal.  

As noted above, the Veteran stated that he injured his neck during flight training, that he has continued to have problems with his neck after that injury, that he reinjured or exacerbated his neck condition at work in 2007, and that he continues to have neck problems.  During the Board hearing, his wife also stated that she recalled that the Veteran complained of neck pain during service.  See Hrg. Tr. at 12.  Three of his coworkers also submitted statements indicating that the Veteran had told them that he sustained significant back and neck injuries during a fighter training course and that his neck and back could not tolerate the high G/violent maneuvers of the F-15.  See August 2014 statements.  One of his coworkers also noted that neck and back injuries are very common among fighter pilots.  Another coworker noted that it was easy for pilots to lose their jobs and that they all tried to deal with physical and medical issues prior to seeking medical care.  

The Veteran also submitted a 1995 article from a medical journal entitled "G-Related Musculoskeletal Spine symptoms in Japan Air Self Defense Force-15 Pilots."  The article noted that 89.1% of surveyed pilots reported muscle pains and that the neck was most vulnerable to G-force injuries.  It was also noted because of the demanding work conditions, pilots were often prevented from taking time off to alleviate their symptoms and that some pilots were even afraid that their symptoms might become chronic and influence their career.  

In July 2014, a private chiropractor, C.S., stated that the Veteran had chronic recurring neck and back pain of many years duration and that he treated the Veteran in 1997 and 1998 and was last seen in May 1999.  The chiropractor opined that his current symptoms were "in all terms of probability, directly related to the injuries he sustained while in the military.  These were significant injuries at the time that pre-disposed his cervical spine making it vulnerable and susceptible for additional problems to develop in the coming years.  It is well documented that significant sprain/strain injuries to the spine are associated with future degenerative changes due to weakness that is sustained to the supported soft tissue structures.  It was evident he was suffering from lingering issues from this injury by his visits to my office prior to his 2007 incident while working for [the a]irlines."

In addition, the Veteran submitted a January 2015 letter from Dr. D.H., an orthopedic spine surgeon.  The physician indicated that the Veteran had been his patient since 2009.  The physician stated that he had treated the Veteran for severe cervical pain with radiation into the upper extremities and that he performed a two level total disc replacement and a decompression surgery from C5-C7.  He noted that he had reviewed the Veteran's service records and that the Veteran had injured his neck while in flight training for F-15 fighter jets.  The physician opined that the whiplash-type injury the Veteran sustained in 2007, exacerbated the already underlying multilevel degenerative disc disease in his neck despite his young age.  He stated that in 2007, a MRI scan and CT scan showed significant prior existing degenerative disc disease with moderate foraminal stenosis.  Therefore, the physician opined that the advanced degree of degenerative changes seen in his neck at that time related back to the original injury while in the Air Force and in pilot training.  

The evidence against the claim consists primarily of a January 1992 examination report, which noted that the Veteran's spine was normal, and the opinion of the August 2014 VA examiner.  During the Board hearing, the Veteran explained that as a pilot, he tried not to go to sick call or report anything unless it was physically unsafe for him to fly.  See Hrg. Tr. at 7.  This explains why it was not noted during the January 1992 examination that the Veteran had sprained his neck, especially in light that a physician told him three days earlier to take off three weeks from flying.  The Board finds credible the Veteran's statements that he did not report all his injuries because he did not want his flight status to change.  This is also supported by one of his coworker's statements.  

The August 2014 VA examiner opined that the Veteran's cervical spine disorder was less likely than not incurred in or caused by the claimed in-service injury.  However, the opinion is based on an inaccurate factual premise.  First, the examiner noted that the January 1992 examination was conducted for separation purposes; however, as noted above, the examination was actually conducted for flight status purposes.  Thus, the Veteran would be more prone to hide any deficiencies to maintain his flight status.  Second, the examiner indicated that the Veteran reported that he rolled his pickup in February 2008, which resulted in a whiplash injury.  However, a review of the actual medical record cited indicates that the Veteran reported sustaining a whiplash-type injury from slipping and picking up a bag.  There is no indication that the Veteran was involved in a motor vehicle accident in 2008.  In addition, the VA examiner listed a diagnosis of degenerative arthritis, but not intervertebral disc syndrome - despite the evidence of record clearly showing that the Veteran had degenerative disc disease of the cervical spine.  For these reasons, the Board finds that the August 2014 VA examiner's opinion lacks probative value.

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (b) (West 2014).  Here, the Board finds that the lay statements, along with the opinions by Dr. D.H. and C.S., and the 1995 medical journal article, permit application of section 5107(b).  In other words, the evidence both for and against the claim is in relative equipoise.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for cervical spine degenerative disc and joint disease are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").

In addition, because radiculopathy of the upper extremities is directly related to the Veteran's cervical spine degenerative disc disease, the Board finds that service connection is warranted.  See 38 C.F.R. § 3.310.  

B.  Lumbar Spine and Radiculopathy of the Right Lower Extremity

The Veteran contends that his current lumbar spine disability is related to an injury he sustained during service while riding in the back of a Humvee.  He testified that he was thrown around when the vehicle went over a tank trap at a high rate of speed and that he landed on some equipment.  See Hrg. Tr. at 5-6.  He indicated that he did not go to sick call because he was in the middle of an exercise and because as a pilot, he tried not to report anything unless it was physically unsafe to fly.  Id. at 7.  He stated that he just tried to deal with it and self-medicated and that he sought chiropractic care after he separated from service.  Id.  He also testified that he currently has back pain that radiates into his hips, legs, knees, and feet.  Id. at 52-54.

The Veteran's service treatment records are unremarkable for any complaints, treatment, or diagnoses related to his low back.  A January 1992 report of medical of examination for a pilot proficiency check indicates that the Veteran's spine was normal.  

A February 2009 emergency room record indicates that the Veteran reported having a several-year history of low back pain that had gotten progressively worse over the last week.  He described experiencing a dull pain in his low back that was sharp with movement and sometimes awakened him from his sleep.  He said he felt nauseated and had radiculopathy in his right posterior thigh to his knee and some numbness and tingling of his right foot.  It was noted that his calf circumference on the right side compared to the left side was 2 centimeters smaller.  Reflexes and strength were less on the right side when compared to the left.  Straight leg raise was positive at 10 degrees on the right side.  He had tenderness over L4-5.  The impression was sciatica.  

A February 2009 private treatment record indicates that the Veteran reported a two-week history of right-sided lumbar radicular pain symptoms.  It was noted that he had long history of low back pain without sciatica pain and that his intermittent low back pain occurred over the past 20 years after he was injured in a Humvee accident while in the military.  A MRI scan showed a moderately large disc herniation at L5-S1 on the right side that had migrated behind the S1 vertebral body and displaced the S1 nerve root.  There was also moderate degenerative narrowing of the L4-5 disc space and mild bulging of the L4-5 disc.  The assessment was herniated lumbar disc.  In April 2009, the Veteran underwent a L-5/S-1 right-sided microdiskectomy.  

A September 2010 private treatment record notes that the Veteran had a long history of chronic mechanical lumbar pain that worsened moderately over recent years.  After he sustained a large herniated disc at L5-S1, he underwent a microdiscectomy when conservative treatments failed.  He did well with 90 percent resolution of radiating leg pain, but back pain persisted at a relatively high level.  He had a recurrence of the disc herniation and underwent a revision surgery.  Over the months the leg pain slowly improved and he was back to his baseline relatively mid right leg pain and some numbness.  Back pain persisted at a relatively high level.  An MRI scan showed advanced degenerative narrowing at L4-5 and complete loss of T2 signal; moderately severe loss of height at L5-S1; moderate central and right-sided bulging at L5-S1; mild epidural scarring from a laminotomy on the right side; mild facet arthropathy; and minimal arthritic changes of the facet joints at L4-5.  In November 2010, he underwent an anterior lumbar interbody fusion at L5-S1 with revision discectomy to decompress the spinal canal with a total disc replacement at L4-5.  

In this case, the Veteran has established that he has a current lumbar spine disorder and that he sustained an injury to his low back during service, i.e., the first and second elements of service connection.  The next and dispositive question is whether the Veteran's current lumbar spine disability is related to the injury he sustained during service, i.e, the third (nexus) element of service connection.  

As above, the evidence supporting a nexus with service includes lay statements from the Veteran, his friends, and family; a medical opinion from Dr. D.H. (initials used to protect privacy; a medical opinion from a private chiropractor (C.S.); and an article from a medical journal.  

In the present claim, the Veteran stated that he injured his low back while riding in the back of a Humvee.  He indicated that he was thrown around and landed on some equipment when the vehicle hit a tank trap at a high rate of speed.  He also noted that he has had ongoing, recurrent low back problems since his in-service injury.  During the Board hearing, his wife also stated that she recalled the Humvee accident during service and that the Veteran complained of low back pain.  See Hrg. Tr. at 6.  As noted above, three of his coworkers also submitted statements indicating that the Veteran had told them that he sustained significant back and neck injuries during service.  See August 2014 statements.  

As outlined above, the Veteran also submitted a 1995 article from a medical journal entitled describing an increased rate of musculoskeletal spine symptoms in fighter pilots, and a July 2014 opinion from a private chiropractor, C.S., who noted that he had treated the Veteran for neck and back problems in the late 1990s and that his current spine symptoms were directly related to the injuries he sustained during service.  

In addition, the Veteran submitted a January 2015 letter from Dr. D.H., an orthopedic spine surgeon, who had treated the Veteran for severe lumbar pain with severe sciatic symptoms and performed an anterior interbody fusion at L5-S1 with a total disc replacement at L4-5.  He noted that the Veteran had been involved in a motor vehicle accident during service and that he subsequently developed degenerative disc disease at L5-S1 with a large disc herniation at L4-5.  He underwent a microdiscectomy and developed a recurrent herniation.  The physician opined that the lumbar conditions had their origin with the significant motor vehicle accident that occurred during service.  

The evidence against the claim consists primarily of a January 1992 examination report, which noted that the Veteran's spine was normal, and the opinion of the August 2014 VA examiner.  As noted above, the Veteran explained that he did not go to sick call for fear of losing his flight status, which explains why the January 1992 VA examination did not note any complaints of low back pain.  

The August 2014 VA examiner opined that the Veteran's lumbar spine disorder was less likely than not incurred in or caused by the claimed in-service injury.  However, as explained above, the opinion is based on an inaccurate factual premise.  Thus, the Board finds that the August 2014 VA examiner's opinion lacks probative value.

As above, the Board finds that the lay statements, along with the opinions by Dr. D.H. and C.S., and the 1995 medical journal article, permit application of the benefit-of-the-doubt rule.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for lumbar spine degenerative disc and joint disease are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet.App. at 55.

In addition, because radiculopathy of the right lower extremity is directly related to the Veteran's lumbar spine degenerative disc disease, the Board finds that service connection is warranted.  See 38 C.F.R. § 3.310.  


C.  Arthritis

During the Board hearing, when the Veteran was asked to explain his claim for service connection for arthritis, he indicated that he was claiming cervical and lumbar disc degeneration.  See Hrg. Tr. at 57-58.  He stated that he did not have any other formal diagnosis of arthritis.  Id. at 58-59.  

As discussed above, the Board is granting service connection for cervical and lumbar spine degenerative disc and joint disease.  A necessary element for establishing a claim of entitlement to service connection is the existence of a current disability. See Degmetich v. Brown, 104 F. 3d 1328   (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992).  Absent any other diagnosis of arthritis, service connection is not warranted.  Additionally, to separately compensate the Veteran for arthritis would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (providing that the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited).  Thus, the claim for service connection for arthritis must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 53.


ORDER

The appeal of the issue of service connection for fibromyalgia is dismissed.  

Service connection for cervical spine degenerative disc and joint disease is granted.

Service connection for radiculopathy of the bilateral upper extremities is granted.

Service connection for lumbar spine degenerative disc and joint disease is granted.

Service connection for radiculopathy of the right lower extremity is granted.

Service connection for arthritis is denied.


REMAND


I.  Hearing Loss

The Veteran asserts that he has bilateral hearing loss resulting from in-service noise exposure from aircraft and weapons fire.  His service treatment records indicate that his hearing was within normal limits during service.  An April 2009 private medical record notes that the Veteran denied having hearing loss.  A June 2009 VA examination showed that his hearing was normal.  An October 2010 private medical record indicates that he denied having decreased hearing.  A VA examination was conducted in May 2015; however, the examiner indicated that the test results were not valid for rating purposes because they were inconsistent with organic hearing loss.  

A September 2016 Disability Benefits Questionnaire completed by a private audiologist reflects that the Veteran had hearing loss that met the threshold standards to be considered a disability for VA purposes.  See 38 C.F.R. § 3.385.  The audiologist opined that it was at least as likely as not that the Veteran's hearing loss was caused by hazardous noise exposure during military service.  

In light of the inconsistencies shown on the May 2015 VA examination, the Board finds that another VA examination is needed to confirm that the Veteran meets the threshold standards for hearing loss under 38 C.F.R. § 3.385.  


II.  Residuals of Cold Injuries to the Hands

During the Board hearing, the Veteran stated that he was exposed to cold temperatures and snow while doing 17 days of survival training in Washington.  See Hrg. Tr. at 43.  He indicated that if his hands get a little bit cold, they hurt.  Id.  His wife stated that when the Veteran came back from Washington, he complained that the outsides of his hands would get numb and that they would tingle a lot.  Id. at 45.  The Veteran stated that he never had treatment for his hands and that he would just try to stay out of the cold and keep them warm.  Id. at 46.

In an October 2016 letter, Dr. N.B, a private physician, opined that the repetitive exposure during the survival training "created a cold sensitivity that persists to this day in his extremities.  Upon minor exposure to cold temperatures, his hands and feet will ache.  No doubt exists that he sustained some nerve damage.  This could no doubt be evaluated through neurological testing were it so required.  However, this, to date, has not been done as it would be a fruitless exercise as there is no medical treatment for such an injury."  While the physician's opinion indicates that the Veteran may have cold injury residuals related to service, it does not appear that a physical examination or any neurological testing was conducted.

Based on the foregoing, the Board finds that a VA examination is warranted to determine the nature and etiology of any residuals of cold injuries to the hands that may be present.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

III.  Radiculopathy of the Left Lower Extremity

During the Board hearing, the Veteran testified that he experiences lumbar spine radiculopathy into both lower extremities; however, his medical records only note radiculopathy on the right side.  Therefore, the Board finds that a VA examination is necessary to determine whether the nature and etiology of any radiculopathy in the left lower extremity that may be present.  


IV.  Bilateral Elbow Tendonitis/Epicondylitis

The Veteran testified that he began having right elbow pain in service and that he has had recurrent elbow problems since then.  See Hrg. Tr. at 33.  He said he also had problems with his left elbow, but not as bad.  Id. at 37.  

A December 1989 service treatment record indicates that the Veteran complained of right elbow pain after playing croquet.  X-rays of the elbow were normal.  The records note various diagnoses, including tendonitis, olecranon bursitis, and lateral epicondylitis.  A March 1990 treatment record indicates that he had reached maximum physical therapy benefits.  He had full range of motion of the right elbow with no significant tenderness.  The assessment was resolved epicondylitis.

A February 2007 private treatment record notes that the Veteran had bilateral elbow tendonitis.  He had thirteen sessions of physical therapy and the right elbow showed some improvement.  

A VA examination was conducted in August 2014.  The examiner noted that the Veteran had right elbow epicondylitis in 1990 and bilateral epicondylitis in 2007.  On examination, he had localized tenderness over the medial upper condyle of the right elbow.  X-rays were normal.  The examiner opined that the Veteran's right lateral epicondylitis resolved in service, was self-limiting, and did not cause any permanent or recurrent condition.  The examiner also noted that the Veteran did not develop recurrence until bilateral tendonitis in 2007 and that he now complained of right medial epicondyle tenderness.  However, the examiner partially based his opinion on the mistaken belief that the January 1992 examination was for separation rather than for flight status.  He also did not address the Veteran's statements that he has had recurrent problems in his elbows since service.  The Board notes that the Veteran is competent to state what he has personally experienced, such as elbow pain.  For these reasons, the Board finds that another VA examination is necessary to determine the nature and etiology of any elbow disorder that may be present.  See Barr v. Nicholson, 21 Vet.App. 303, 311   (2007) ("[O]nce the Secretary undertakes the effort to provide an examination . . . he must provide an adequate one.").

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hearing loss, residuals of frostbite, radiculopathy of the left lower extremity and bilateral elbows.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current hearing loss.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, lay statements, the May 2015 VA examination, and the September 2016 private audiology report.  

It should be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

It should also be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including noise exposure and observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss manifested in or is otherwise related to the Veteran's military service, including noise exposure therein.  In rendering this opinion, the examiner should address the September 2016 private audiology evaluation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After obtaining all identified and outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of any cold injury residuals of the hands that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, to include neurological testing.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran contends that he was exposed to cold temperatures during 17 days of survival training during service.  Since then, he states that he has cold sensitivity in his hands and experiences numbness, tingling, and burning sensations.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After examining the Veteran, and considering his pertinent medical history and lay statements regarding reported symptoms, the examiner should identify all cold injury residuals to the hands that may be present.  Then, for any disorder identified, the examiner should opine as to whether it is at least as likely as not that such disorder is causally or etiologically related to his military service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After obtaining all identified and outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of elbow disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran contends that he began having right elbow pain during service and that he has had recurrent elbow problems since then.  He also states that he also had problems with his left elbow, but not as bad.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After examining the Veteran, and considering his pertinent medical history and lay statements regarding reported symptoms, the examiner should identify all elbow disorders that may be present.  Then, for any disorder identified, the examiner should opine as to whether it is at least as likely as not that such disorder is causally or etiologically related to his military service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After obtaining all identified and outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of any radiculopathy of the left lower extremity.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After examining the Veteran, and considering his pertinent medical history and lay statements regarding reported symptoms, the examiner should indicate whether it is at least as likely as not that lumbar spine radiculopathy of the Veteran's left lower extremity is present.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental SOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


